Citation Nr: 1024870	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-26 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for the Veteran's posttraumatic stress disorder.

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's lumbosacral degenerative disc 
disease, anterolisthesis, and sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active duty from October 2002 to October 2007.  

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the San Diego, 
California, Regional Office which, in pertinent part, established 
service connection for posttraumatic stress disorder (PTSD); 
assigned a 30 percent evaluation for that disability; established 
service connection for lumbosacral degenerative disc disease, 
anterolisthesis, and sciatica; assigned a 20 percent evaluation 
for that disability; and effectuated the awards as of October 8, 
2007.  In January 2008, the Veteran informed the VA that he had 
moved to Tennessee and requested that his claims file be 
transferred to the Nashville, Tennessee, Regional Office (RO).  

The Board observes that the Veteran has appealed from the initial 
evaluations assigned for his service-connected PTSD and 
lumbosacral spine disability.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that it 
was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific name 
for the issue in lieu of "increased disability evaluation."  In 
the absence of such direction, the Board has framed the issues as 
entitlement to an initial disability evaluation in excess of 30 
percent for the Veteran's PTSD and an initial disability 
evaluation in excess of 20 percent for the his lumbosacral 
degenerative disc disease, anterolisthesis, and sciatica.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

The issue of the initial evaluation of the Veteran's lumbosacral 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDING OF FACT

The Veteran's PTSD has been objectively shown to be productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to symptoms such as impairment 
of short-term memory; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships; and Global Assessment of Functioning scores 
of 55 and 60.  


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for the 
Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  In reviewing the evaluation of the 
Veteran's PTSD, the Board observes that the VA issued VCAA 
notices to the Veteran in August 2007 and May 2008 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The August 2007 VCAA 
notice was issued to the Veteran prior to the December 2007 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as to 
the substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.	 Historical Review

The report of the Veteran's September 2007 pre-separation VA 
examination for compensation purposes conveys that the Veteran 
was diagnosed with PTSD.  The examiner advanced a Global 
Assessment of Functioning (GAF) score of 50.  In December 2007, 
the VA established service connection for PTSD; assigned a 30 
percent evaluation for that disability; and effectuated the award 
as of October 8, 2007.  


III.	 Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  A 30 percent evaluation is 
warranted for PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although the individual is generally functioning satisfactorily 
with routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, and 
recent events).  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks occurring 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material or forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

VA treatment records dated in October 2007 reflect that the 
Veteran complained of "extreme anxiety," irritability, and 
sleep impairment.  A November 2007 VA psychiatric evaluation 
conveys that the Veteran complained of depression, nervousness, a 
lack of motivation, feelings of worthlessness and hopelessness, 
and marital strife.  He denied experiencing suicidal and/or 
homicidal thoughts.  The Veteran reported that he was married and 
currently unemployed.  The Veteran was observed to be 
appropriately dressed and to have good hygiene.  On mental status 
examination, the Veteran exhibited an anxious mood with a 
congruent affect; normal speech; good insight and judgment; and 
no thought, perceptual, or cognitive disturbances or suicidal or 
homicidal ideations.  The Veteran was diagnosed with a depressive 
disorder with anxiety features.  A GAF of 55 was advanced.  

A January 2008 VA psychological evaluation states that the 
Veteran reported that he was attending school in aviation 
mechanics.  He was observed to have neat and appropriate grooming 
and hygiene.  On mental status examination, the Veteran exhibited 
a blunted mood; a constricted affect; goal-directed and logical 
thought processes; poor short-term memory; intact long-term 
memory; and no suicidal and homicidal thoughts and intent.  The 
Veteran was diagnosed with chronic PTSD.  A GAF score of 60 was 
advanced.  

A January 2008 VA psychiatric evaluation indicates that the 
Veteran complained of occasional nightmares and feeling "edgy," 
irritable, and depressed.  He denied any suicidal and homicidal 
ideations.  The Veteran was observed to be alert and oriented 
times four.  On mental status examination, the Veteran exhibited 
a "better" mood; a mildly anxious affect; good judgment; normal 
speech; and no evidence of thought, perceptual, or cognitive 
disturbances.  The Veteran was diagnosed with severe PTSD.  A GAF 
score of 55 was advanced.  

At an October 2009 VA examination for compensation purposes, the 
Veteran complained of chronic sadness, low energy, poor 
motivation, a loss of interest in activities, procrastination, 
recent weight gain, "serious sleep problems," and a poor sexual 
drive.  He denied suicide attempts or violence.  The Veteran 
reported that he was married; lived with his wife and two 
children; and was employed full time as an aircraft mechanic.  He 
clarified that he had lost less than one week of work during the 
last twelve month period.  The Veteran was observed to be clean; 
cooperative; and oriented to person, time, and place.  On mental 
status examination, the Veteran exhibited an anxious mood; a 
normal affect; "obsessive/ritualistic behavior;" fair impulse 
control; "unremarkable" thought processes; mildly impaired 
recent memory; and normal remote memory.  The Veteran was 
diagnosed with "moderately severe PTSD."  A GAF score of 60 was 
advanced.  The examiner commented that:

The Veteran was exposed to combat and now 
has moderately severe PTSD which is clearly 
disruptive and very problematic for the 
Veteran - condition is chronic in nature 
and has contributed to problems in living 
which are real and pronounced including 
problems of significance related to social 
functioning as well as to quality of life 
more generally, which is greatly decreased.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's PTSD 
has been shown to moderately severe in nature and to be 
manifested by an anxious mood; a normal affect; 
"obsessive/ritualistic behavior;" fair impulse control; 
"unremarkable" thought processes; mildly impaired recent 
memory; normal remote memory; and GAF scores of 55-60.  The 
examiner at the most recent VA psychiatric evaluation of record 
opined that his psychiatric symptomatology significantly affected 
his occupational pursuits.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  A score of between 55 and 60 rating indicates 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Upon application of the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the Veteran's PTSD symptomatology most closely 
approximates the criteria for assignment of a 50 percent 
evaluation under Diagnostic Code 9411.  There is no persuasive 
evidence of occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  The Veteran's clinical findings fall 
within the diagnostic criteria under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Given this fact, referral for 
consideration of assignment of an evaluation on an extra-
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an initial 50 
percent evaluation and no higher is warranted for the Veteran's 
PTSD.  


ORDER

An initial 50 percent evaluation for the Veteran's PTSD is 
granted subject to the law and regulations governing the award of 
monetary benefits.  


REMAND

In reviewing the record, the Board observes that the Veteran has 
not been afforded a post-service VA examination for compensation 
purposes which encompasses his lumbosacral spine.  The VA's duty 
to assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the 
Board concludes that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and severity of his service-connected 
lumbosacral spine disability.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should further the limitation 
of activity imposed by the Veteran's 
service-connected lumbosacral spine 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's lumbosacral 
spine disability upon his vocational 
pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for his lumbosacral 
degenerative disc disease, anterolisthesis, 
and sciatica.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)


handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


